
	

113 HR 4855 IH: To amend the Internal Revenue Code of 1986 to provide an exception from the passive loss rules for investments in high technology research small business pass-thru entities.
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4855
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Gerlach (for himself, Mr. Neal, Mr. Kelly of Pennsylvania, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exception from the passive loss rules for
			 investments in high technology research small business pass-thru entities.
	
	
		1.Exception from passive loss rules for investments in high technology research small business
			 pass-thru entities
			(a)In generalSubsection (c) of section 469 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively,
			 and by inserting after paragraph (3) the following new paragraph:
				
					(4)High technology research activities
						(A)In generalThe term passive activity shall not include any qualified research activity of the taxpayer carried on by a high technology
			 research small business pass-thru entity.
						(B)Treatment of losses and deductions
							(i)In generalLosses or deductions of a taxpayer relating to qualified research activities carried on by a high
			 technology research small business pass-thru entity shall not be treated
			 as losses or deductions, respectively, from a passive activity except as
			 provided in clause (ii) and subparagraph (C).
							(ii)LimitationClause (i) shall apply to losses and deductions of a taxpayer relating to a high technology small
			 business pass-thru entity for a taxable year only to the extent that the
			 aggregate losses and deductions of the taxpayer relating to qualified
			 research activities of such entity for such taxable year do not exceed the
			 portion of the taxpayer’s adjusted basis in the taxpayer’s ownership
			 interest in such entity that is attributable to money or other property
			 contributed—
								(I)in exchange for such ownership interest, and
								(II)specifically for use in connection with qualified research activities.For purposes of the preceding sentence, the taxpayer’s basis shall not include any portion of such
			 basis which is attributable to an increase in a partner’s share of the
			 liabilities of a partnership that is considered under section 752(a) as a
			 contribution of money.(C)Treatment of carryoversSubparagraph (B)(i) shall not apply to the portion of any loss or deduction that is carried over
			 under subsection (b) into a taxable year other than the taxable year in
			 which such loss or deduction arose.
						(D)Qualified research activityFor purposes of this paragraph, the term qualified research activity means any activity constituting qualified research (within the meaning of section 41(d)(1)(B) and
			 taking into account paragraphs (3) and (4) of section 41(d)) which
			 involves a process of experimentation.
						(E)High technology research small business pass-thru entityFor purposes of this paragraph, the term high technology research small business pass-thru entity means any domestic pass-thru entity for any taxable year if—
							(i)either—
								(I)more than 75 percent of the entity’s expenditures (including salaries, rent and overhead) for such
			 taxable year are paid or incurred in connection with qualified research
			 (within the meaning of section 41(d)(1)(B), taking into account paragraphs
			 (3) and (4) of section 41(d)) that involves a process of experimentation
			 conducted by the entity, or
								(II)more than 50 percent of the entity’s expenditures for such taxable year constitute qualified
			 research expenses (as defined in section 41(b), but determined without
			 regard to the phrase 65 percent of in paragraph (3)(A) thereof),
								(ii)such entity is a small business (within the meaning of section 41(b)(3)(D)(iii), applied by
			 substituting 250 for 500 in subclause (I) thereof), and
							(iii)at no time during the taxable year does the entity have aggregate gross assets in excess of
			 $150,000,000.
							(F)Provisions related to aggregate gross assets limitationFor purposes of this paragraph—
							(i)In generalExcept as otherwise provided in this subparagraph, the term aggregate gross assets has the meaning given such term in section 1202(d)(2).
							(ii)Exception for certain intangiblesAny section 197 intangible (as defined in section 197(d) and determined without regard to section
			 197(e)) which is used directly in connection with the research referred to
			 in subparagraph (E)(i) shall not be taken into account in determining
			 aggregate gross assets.
							(iii)Exception for certain follow-on investmentsCash from a sale of equity interests shall not be taken into account in determining aggregate gross
			 assets if—
								(I)the aggregate gross assets of such entity (determined immediately after such sale and without
			 regard to this clause) do not exceed the sum of $150,000,000, plus 25
			 percent of the aggregate gross assets of such entity (determined
			 immediately before such sale and without regard to this clause), and
								(II)the aggregate gross assets of such entity (determined immediately before such sale and without
			 regard to this clause) do not exceed $150,000,000.Sales of equity interests which are part of the same plan or arrangement, or which are carried out
			 with the principal purpose of increasing the amount of cash to which this
			 clause applies (determined without regard to this sentence), shall be
			 treated as a single sale for purposes of this clause.(iv)Inflation adjustmentIn the case of any taxable year beginning after 2015, the $150,000,000 amount in subparagraph
			 (E)(iii) and subclauses (I) and (II) of clause (iii) shall each be
			 increased by an amount equal to—
								(I)such dollar amount, multiplied by
								(II)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest $100,000.(G)Capital expenditures taken into account for expenditures testAn expenditure shall not fail to be taken into account under subparagraph (E)(i) merely because
			 such expenditure is chargeable to capital account.
						(H)Pass-thru entityFor purposes of this paragraph, the term pass-thru entity means any partnership, S corporation, or other entity identified by the Secretary as a pass-thru
			 entity for purposes of this paragraph.
						(I)Aggregation rules
							(i)In generalAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection
			 (m) or (o) of section 414, shall be treated as a single entity for
			 purposes of subparagraphs (E) and (F)(iii).
							(ii)Limitation where entity would not qualifyNo entity shall be treated as a high technology research small business pass-thru entity unless
			 such entity qualifies as such both with and without the application of
			 clause (i).
							(J)Activities not engaged in for profit and economic substance rulesSection 183 and the economic substance rules of section 7701(o) shall not apply to disallow the
			 losses, deductions, and credits of a high technology research small
			 business pass-thru entity solely as a result of losses incurred by such
			 entity..
			(b)Material participation not requiredParagraph (5) of section 469(c) of the Internal Revenue Code of 1986, as redesignated by subsection
			 (a), is amended by striking and (3) in the heading and text and inserting , (3), and (4).
			(c)Certain research-Related deductions and credits of high technology research small business
			 pass-Thru entities allowed for purposes of determining alternative minimum
			 tax
				(1)Deduction for research and experimental expendituresParagraph (2) of section 56(b) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new subparagraph:
					
						(E)Exception for high technology research small business pass-thru entitiesIn the case of a high technology research small business pass-thru entity (as defined in section
			 469(c)(4)), this paragraph shall not apply to any amount allowable as a
			 deduction under section 174(a)..
				(2)Allowance of certain research-related creditsSubparagraph (B) of section 38(c)(4) of such Code is amended by redesignating clauses (ii) through
			 (ix) as clauses (iii) through (x), respectively, and by inserting after
			 clause (i) the following new clause:
					
						(ii)the credits of an individual taxpayer determined under sections 41 and 48D to the extent
			 attributable to a high technology research small business pass-thru entity
			 (as defined in section 469(c)(4)),.
				(d)Exception to limitation on pass-Thru of research creditSubsection (g) of section 41 of such Code is amended by adding at the end the following: Paragraphs (2) and (4) shall not apply with respect to any high technology research small business
			 pass-thru entity (as defined in section 469(c)(4))..
			(e)Effective dateThe amendments made by this section shall apply to losses and credits arising in taxable years
			 beginning on or after the date of the enactment of this Act.
			
